Case 5:19-cv-00861-VAP-GJS Document 17 Filed 10/14/20 Page 1 of 1 Page ID #:1607


  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11     COSME MIRANDA,                           Case No. 5:19-cv-00861-VAP (GJS)
 12                  Petitioner
                                                  ORDER ACCEPTING FINDINGS
 13            v.                                 AND RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
 14     M.L. MONTGOMERY,                          JUDGE
 15                  Respondent.
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
 18   documents filed and lodged in this action, and the Report and Recommendation of
 19   United States Magistrate Judge [Dkt. 14, “Report”]. The extended deadline for
 20   filing Objections to the Report has passed, and no Objection have been received.
 21   Having completed its review, the Court accepts the findings and recommendations
 22   set forth in the Report.
 23         Accordingly, IT IS ORDERED that: the Petition is DENIED; and Judgment
 24   shall be entered dismissing this action with prejudice.
 25
 26   DATE: October 14, 2020
 27                                          __________________________________
                                             VIRGINIA A. PHILLIPS
 28                                          UNITED STATES DISTRICT JUDGE
